DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 15 March 2022, which papers have been made of record.
Claims 1-20 are currently presented for examination, of which claims 1-5 and 16-20 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of Group II, claims 6-15, in the reply filed on 15 March 2022 is acknowledged.  The traversal is on the ground(s) that Applicant alleges that the inventions are related.  
This is not found persuasive because the unity of invention analysis in the Office Action of 11 February 2022 points to features shared between the groups which are related to each other.  Merely being related is not a sufficient condition for precluding restriction.
Applicant further alleges that “a search of the claims of Group II will be directly relevant to the elements of the claims of Group I” such that search can be made without serious burden.  Applicant notes that restriction is not mandatory.
This is not found persuasive because the shared technical feature is not inventive in view of Edelstein.  A search for the subject matter of Group II being relevant to Group I does not mean the examiner would not need to develop different search queries, search different databases, or review hundreds or possibly thousands of different references.  Alleging that a search could be relevant, without evidence of such, is not sufficient to eliminate a finding of serious burden.
Furthermore, Applicant cannot overcome the fact that searching the method is not required for the apparatus as claimed.  To keep the groups together would be a burden to the examiner.  Regarding Applicant’s argument that examination of the entire application would not place a serious burden on the examiner, this is not found persuasive because Applicant has not provided any evidence or showing to support such a conclusion. Clearly, consideration of additional claims drawn to one or more distinct groups of inventions in diverse categories (product and methods) mandates different fields of search with the associated concomitant hundreds to thousands of patents and time consuming evaluation of those patents which gives rise to a sizeable burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mandrel and die arrangement of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The examiner notes that the Specification indicates that the arrangement is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “providing a precursor column segment including a female cavity defined by at least eon female sidewall” at lines 3-4 and “swaging a first portion of the at least one female sidewall adjacent to a first end of the precursor column segment” at lines 6-7.  It is unclear how one having ordinary skill in the art would interpret the requirement of swaging the firs tend portion of the precursor column segment to itself.
The term “substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To what degree can the cross section deviate from constant configuration.
Claims 7-15 each depend from claim 6, and therefore are rejected for at least the reasons presented above with respect to claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6-8 and 13-15
Claims 6-8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States patent 5,549,335 to Wohrstein (hereinafter “Wohrstein”).
Regarding claim 6, Wohrstein discloses a method of forming a first column segment (14) for a structural column (see Fig. 8), said method comprising: providing a precursor column segment (14; Col. 5, lines 1-7) including a female cavity (inner wall at 15) defined by at least one female sidewall (inner surface, unnumbered; see Fig. 6), the at least one female sidewall having an initial inner cross section (see Fig. 6) that is substantially constant along a length (length of column segment 14 shown as constant) of the at least one female sidewall (inner wall); and swaging a first portion (at 15; see Fig. 8) of the at least one female sidewall (inner wall) adjacent to a first end (at 15) of the precursor column segment (14), such that the inner cross section (inner wall at region 10, see Fig. 8) of the first portion (at 15) is expanded to a preselected cross section (see Fig. 8), the first portion defining a female element (at 15; see Fig. 8) of the first column segment (14).
Regarding claim 7, Wohrstein discloses the limitations of claim 6, and further Wohrstein discloses that the said swaging (see Figs. 7 and 8) further comprises shaping an outer surface of the female element (at 15) simultaneously as the inner section (inner wall) is expanded to the preselected cross section (see Fig. 8).
Regarding claim 8, Wohrstein discloses the limitations of claim 6, and further Wohrstein discloses substantially maintaining the initial cross section of the precursor column segment (14) at an opposite second end (opposite terminal end not shown, however cross section shown a constant distal from the joining region; see Figs. 3 and 4) of the precursor column segment during said swaging (see Fig. 4).
Regarding claim 13, Wohrstein discloses the limitations of claim 6, and further Wohrstein discloses that said swaging comprises a hot-working swaging process (see Col. 5, lines 10-40).
Regarding claim 14, Wohrstein discloses the limitations of claim 6, and further Wohrstein discloses that said swaging comprises inductively heating (using induction heater 18) the first portion of the at least one female sidewall (at end 15 of 14).
Regarding claim 15, Wohrstein discloses the limitations of claim 6, and further Wohrstein discloses that said swaging comprises forcing the first portion (at 15) of the at least one female sidewall into a mandrel and die arrangement (22 acts as a die and tapered portion 16 acts as a mandrel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 12
Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wohrstein as applied to claims 8 and 6 above.
Regarding claim 9, Wohrstein discloses the limitations of claim 8.  Wohrstein does not explicitly disclose forming a second column segment using said providing and swaging steps.
However, Wohrstein teaches that it is within the scope of the invention to insert the aluminum tube (14) into a swaged copper tube (12) having an enlarged portion (see Col. 5, lines 57-59) using the disclosed apparatus and procedure (Col. 5, lines 60-67).  One having ordinary skill in the art would reasonably understand and expect that a second column segment (12) could be formed using the providing and swaging steps used to produce the first swaged column segment (14) in a predictable manner without modification of the principles of operation of Wohrstein.  One having ordinary skill in the art would further reasonably expect that the respective inner cross section and outer cross section of the first column segment and the second column segment can be produced such that the second end of the first column segment defines a male element receivable in a clearance fit by the female element of the second column segment.  Wohrstein teaches that modification of the sizes and shapes of the ends of the tubes are contemplated (Col. 5, lines 63-67).
Thus, Wohrstein is understood to teach the limitations of claim 9.
Regarding claim 10, Wohrstein teaches the limitations of claim 9, and further Wohrstein teaches forming the first column segment (14) and the second column segment (12) to be substantially identical (see Col. 5, lines 60-67).  At least Figure 2 shows tube geometry which is substantially the same prior to swaging, and Wohrstein contemplates that either tube can be deformed according its swaging technique.
Regarding claim 12, Wohrstein teaches the limitations of claim 6, however Wohrstein does not explicitly disclose increasing a thickness of at least one sidewall of the female element.  However, Wohrstein teaches that it is often necessary to increase wall thickness using swaging techniques (see Col. 1, lines 45-47).  Wohrstein teaches that such increased thickness may be used to provide sufficient welding area (col. 1, lines 45-47). Where it is desirable to form a welded assembly including the female element formed according to the method of claim 6, it would have been obvious to one having ordinary skill in the art to modify the method to include increasing the wall thickness using a swaging technique as is known in the art.
Thus, Wohrstein teaches the limitations of claim 12.
Claim 11
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wohrstein as applied to claim 6 above, and further in view of United States Patent 7,322,106 to Marando et al. (hereinafter “Marando”).
Regarding claim 11, Wohrstein discloses the limitations of claim 6, however Wohrstein does not explicitly disclose machining a plurality of openings through the at least one sidewall of the female element. However, it is known in the art of joined swaged members to provide a plurality of openings.
For example, Marando teaches a method for joining multiple tubular components together (see Fig. 8).  Marando teaches forming multiple members by rolling and swaging (see Col. 6, lines 7-11).  Once joining rejoins (40a, 40b) have been formed, a plurality of apertures (40c) are formed in the joining regions (Col. 6, lines 4-7), the apertures facilitating mechanically securing the components (see Col. 6, lines 30-34), especially when the components are of different materials.
It would have been obvious to one having ordinary skill in the art to modify the method taught by Wohrstein to machine a plurality of openings through the sidewall of the female element, as taught by Marando. (See MPEP 2143(C)). The resulting method would advantageously facilitate joining the swaged structural element to other structures, especially where different materials are used.
Thus, the combination of Wohrstein and Marando teaches the limitations of claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent 4,645,247 to Ward teaches a swaged tubular member sized for connecting to another tubular member at the swaged end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        08/27/2022